        Case 1:17-cv-10014-LGS Document 158 Filed 12/17/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


CITY OF BIRMINGHAM RETIREMENT                       )
AND RELIEF SYSTEM, et al.,                          )
                                                    )
                              Plaintiff,            )
                                                    )
               v.                                   ) Case No. 17 Civ. 10014 (LGS)
                                                    )
CREDIT SUISSE GROUP AG, et al.,                     )
                                                    )
                              Defendants.           )
                                                    )

           FINAL APPROVAL ORDER GRANTING IN PART APPLICATION
            FOR ATTORNEYS’ FEES AND COSTS, AND SERVICE AWARD

       On July 10, 2020, Plaintiffs moved for preliminary approval of a $15.5 million class

action settlement. The Court granted preliminary approval on August 24, 2020, and notice of the

settlement and fairness hearing was sent to class members. On December 10, 2020, the Court

held a fairness hearing. No objections to the settlement were filed, and no objectors appeared at

the hearing. By separate order, the Court approved the settlement agreement and plan of

allocation as fair and adequate under Federal Rule of Civil Procedure 23(e).

       Plaintiffs move for fees and costs to be paid out of the $15.5 million settlement fund

pursuant to Federal Rule of Civil Procedure 23(h). The requested attorneys’ fees are 30% of the

fund or $4,650,000. Plaintiffs also move for costs of $367,083.75 in litigation expenses incurred

by counsel, and $21,319.00 in time and expenses incurred by the named Plaintiffs: the City of

Birmingham Retirement and Relief System (“Birmingham”), Westchester Putnam Counties

Heavy and Highway Laborers Local 60 Benefit Funds (“Local 60”), Teamsters Local 456

Pension and Annuity Funds (“Local 456”) and International Brotherhood of Teamsters Local No.

710 Pension Plan (“Local 710”) (collectively, “Lead Plaintiffs”). The motion is granted in part.



                                                1
        Case 1:17-cv-10014-LGS Document 158 Filed 12/17/20 Page 2 of 11




Lead Counsel are awarded 26% of the fund in attorneys’ fees, or $4,030,000.00, as well as

$367,083.75 in costs. Birmingham, Local 60, Local 456 and Local 710 are awarded $1,868.75,

$3,177.25, $3,648.00 and $11,285.00, respectively.

I.     BACKGROUND

       Plaintiffs filed their Complaint in 2016, alleging violations of the Securities Exchange

Act of 1934 related to Defendant Credit Suisse Group AG’s management of American

Depositary Receipts. The case was litigated for more than two years before settlement was

negotiated. The class was represented by Saxena White P.A. and Cohen Milstein Sellers & Toll

(collectively, “Lead Counsel”). Lead Counsel’s work on the litigation included: (1) investigating

and filing the Complaint; (2) opposing a motion to dismiss; (3) conducting fact discovery; (4)

preparing for class certification and (5) negotiating and briefing the settlement. Lead Counsel

worked a total of 11,650 billable hours on this matter. If attorneys’ fees were calculated on an

hourly basis at current rates, the total fee or “lodestar” would be $5,753,267. A fee award of

30% of the fund or $4,650,000 would represent a multiplier of 0.81 of the lodestar.

II.    LEGAL STANDARD

       In Rule 23 class actions, the “attorneys whose efforts created the fund are entitled to a

reasonable fee—set by the court—to be taken from the fund.” Goldberger v. Integrated Res.,

Inc., 209 F.3d 43, 47 (2d Cir. 2000); accord Beacon Assocs. LLC I v. Beacon Assocs. Mgmt.

Corp., No. 14 Civ. 2294, 2020 WL 2213477, at *7 (S.D.N.Y. May 7, 2020). “What constitutes a

reasonable fee is properly committed to the sound discretion of the district court . . . and will not

be overturned absent an abuse of discretion . . . .” Goldberger, 209 F.3d at 47; accord Hart v.

BHH, LLC, 334 F.R.D. 74, 79 (S.D.N.Y. 2020). The reasonableness of a fee in this Circuit is

evaluated considering the Goldberger factors: “(1) the time and labor expended by counsel; (2)




                                                  2
        Case 1:17-cv-10014-LGS Document 158 Filed 12/17/20 Page 3 of 11




the magnitude and complexities of the litigation; (3) the risk of the litigation . . .; (4) the quality

of representation; (5) the requested fee in relation to the settlement; and (6) public policy

considerations.” Goldberger, 209 F.3d at 50 (omission in original).

        District courts in this Circuit may use one of two methods as a starting point to analyze

attorneys’ fees. Id. The first is the “lodestar” method, by which the district court multiplies the

reasonable hours billed by a reasonable hourly rate. See id. at 47. Once that computation is

made, the district court may adjust the multiplier based on other factors such as the risk of the

litigation or the performance of the attorneys. See id. The second method is the “percentage of

the fund” method, which is the trend in this Circuit. Wal–Mart Stores, Inc. v. Visa U.S.A. Inc.,

396 F.3d 96, 121 (2d Cir.2005); accord Zekanovic v. Augies Prime Cut of Westchester, Inc., No.

19 Civ. 8216, 2020 WL 5894603, at *5 (S.D.N.Y. Oct. 5, 2020). Under the percentage method,

the fee must be a reasonable percentage of the total value of the settlement fund created for the

class. See Goldberger, 209 F.3d at 47. The percentage method “directly aligns the interests of

the class and its counsel and provides a powerful incentive for the efficient prosecution and early

resolution of litigation.” Wal–Mart, 396 F.3d at 121. By contrast, the lodestar method creates “a

disincentive to early settlements, tempts lawyers to run up their hours, and compels district

courts to engage in a gimlet-eyed review of the line-item fee audits.” Id. at 121 (internal

quotation marks, citations and alterations omitted); accord In re Signet Jewelers Ltd. Sec. Litig.,

No. 16 Civ. 6728, 2020 WL 4196468, at *15 (S.D.N.Y. July 21, 2020). The percentage method

is used to evaluate the attorneys’ fees in this case, with use of the lodestar method as a cross-

check to verify the reasonableness of the awarded percentage. See Wal–Mart Stores, Inc., 396

F.3d at 123; accord Signet Jewelers, 2020 WL 4196568, at *15.




                                                   3
        Case 1:17-cv-10014-LGS Document 158 Filed 12/17/20 Page 4 of 11




III.   DISCUSSION

       A.      Attorneys’ Fees

       The first step in the attorneys’ fees analysis is to determine a baseline reasonable fee with

reference to other common fund settlements of a similar size and complexity, based on the

subject matter of the claims. This analysis considers three of the Goldberger factors: (1) the

requested fee in relation to the settlement, (2) whether to award a lower percentage of a higher

settlement amount under a “sliding scale” approach in order to avoid a windfall to Lead Counsel

and (3) the magnitude and complexity of the case. See In re Colgate-Palmolive Co. ERISA

Litig., 36 F. Supp. 3d 344, 348 (S.D.N.Y. 2014). The second step is to consider the Goldberger

factors of risk, the quality of the representation and other public policy concerns to make any

necessary adjustments to the baseline fee. The final step is to apply the lodestar method as a

cross-check, which addresses the final Goldberger factor -- the time and labor expended by

counsel. Based on this analysis, a reasonable fee in this case is 26% of the $15,500,000

settlement fund, or $4,030,000.

               1.     Comparison to Court–Approved Fees in Other Common Fund
                      Settlements

       Historical data of fees awarded in common fund cases provides an unbiased and useful

reference for comparing fees in cases of similar type or with similar recovery amounts. A 2010

empirical study by Professors Eisenberg and Miller examined attorneys’ fees awards from nearly

700 common fund settlements between 1993 and 2008. See Theodore Eisenberg & Geoffrey P.

Miller, Attorney Fees and Expenses in Class Action Settlements: 1993–2008, 7 J. Empirical

Legal Stud. 248, 263–64 (2010) (“Eisenberg & Miller 2010”). Eisenberg and Miller performed a

follow-on study in 2017, examining data from 458 common fund settlements between 2009 and

2013. Theodore Eisenberg et. al., Attorneys’ Fees in Class Actions: 2009-2013, 92 N.Y.U. L.



                                                 4
         Case 1:17-cv-10014-LGS Document 158 Filed 12/17/20 Page 5 of 11




Rev. 937, 940 (2017) (“Eisenberg & Miller 2017”). Those studies classify the examined

settlements by recovery amount and type of litigation. From 1993 to 2008, in cases with

recoveries in the $14.3 million to $22.8 million range, the mean attorneys’ fees as a percentage

of the settlement fund were 22.7, with a median of 23.5. Eisenberg & Miller 2010 at 265, Table

7. From 2009 to 2013, in cases with recoveries in the $12 million to $23.4 million range,

attorneys’ fees averaged between 25% and 26% of the settlement fund. Eisenberg & Miller 2017

at 948, Fig. 5.

        Similar attorneys’ fees percentages are found in empirical data for securities actions, of

which this is one. From 1993 to 2008, attorneys’ fees in securities actions averaged 23% of the

settlement fund, with a median of 25%. Eisenberg & Miller 2010 at 262, Table 5. From 2009 to

2013, attorneys’ fees in securities actions averaged 23% of the settlement fund, with a median of

25%. Eisenberg & Miller 2017 at 952, Table 4.

        Other empirical sources contain similar data. A 2019 survey of securities class action

settlements by NERA Economic Consulting states that from 2010 to 2019, median fees for

settlements between $10 and $25 million were 25%. See Janeen McIntosh and Svetlana Starykh,

Recent Trends in Securities Class Action Litigation: 2019 Full-Year Review 25 (NERA Jan. 21,

2020) (“NERA 2019”); see also Stefan Boettrich and Svetlana Starykh, Recent Trends in

Securities Class Action Litigation: 2018 Full-Year Review 41 (NERA Jan. 29, 2019) (“NERA

2018”) (from 2014 to 2018, median fees in same range were 25%); Stefan Boettrich and Svetlana

Starykh, Recent Trends in Securities Class Action Litigation: 2017 Full-Year Review 42 (NERA

Jan. 29, 2018) (“NERA 2017”) (from 2012 to 2017, median fees in same range were 25%).

        Fees in cases with similarly-sized settlement funds are typically lower than the 30% Lead

Counsel request. Fees in securities actions are also generally lower than Lead Counsel’s request.




                                                 5
        Case 1:17-cv-10014-LGS Document 158 Filed 12/17/20 Page 6 of 11




       The next question is whether a “sliding scale” approach -- awarding a smaller percentage

for fees as the size of the settlement fund increases -- is appropriate and avoids a windfall to

plaintiffs’ counsel to the detriment of class members. See Wal–Mart at 122–23 (“Recognizing

that economies of scale could cause windfalls in common fund cases, courts have traditionally

awarded fees for common fund cases in the lower range of what is reasonable.”); accord In re

LIBOR-Based Fin. Instruments Antitrust Litig., No. 11 Civ 2613, 2020 WL 6891417, at *3

(S.D.N.Y. Nov. 24, 2020). In support of their request for a 30% fee, Lead Counsel note various

cases in the Second Circuit awarding fees in their requested range. The Court declines to award

the 30% requested by Lead Counsel on the basis of these cases, and instead finds that a lower

recovery percentage is appropriate in light of the size of the settlement and the fact that the Court

must act as a fiduciary “serv[ing] as a guardian of the rights of absent class members,” id.

       The next question is whether the magnitude and complexity of this case warrants a

departure from the lower range typically seen in similar cases. As to complexity, Lead Counsel

do not provide, nor does the Court discern, any reason why litigating this case was inherently

more complex than other types of securities class litigation. As to magnitude, this case was

litigated through discovery, a motion to dismiss and two settlement discussions. The magnitude

and complexity of this case are consistent with other securities class action, and do not favor

recovery above the baseline set by similar cases.

               2.      Consideration of Risk, Result and Policy Considerations

       The next step is to consider three additional Goldberger factors -- the risk of the

litigation, the quality of the representation and any remaining public policy considerations -- and

determine whether this case is so exceptional in any of those areas that a departure from awards

in similar cases is warranted.




                                                  6
        Case 1:17-cv-10014-LGS Document 158 Filed 12/17/20 Page 7 of 11




                       i.      The Risk of Litigation

       Risk should be considered “as of when the case is filed,” Goldberger, 209 F.3d at 55, and

greater risks undertaken by counsel who accept a case on a contingent fee basis support a higher

settlement percentage, Signet Jewelers, 2020 WL 4196468, at *19. This case presented complex

factual issues related to Credit Suisse’s risk limits and controls, but did not involve significant

unsettled questions of law or complicated legal issues. Had this case proceeded to trial,

unresolved factual and legal issues may have barred any recovery by Lead Counsel. A

demonstrable risk of loss is inherent to any case that proceeds to trial, and such risk does not

justify increasing the recovery percentage in this case.

                       ii.     The Quality of Representation

       Lead Counsel credibly represent that they, along with opposing counsel, have experience

in litigating securities class actions. The settlement in this case supports that representation.

Goldberger, 209 F.3d at 55 (“the quality of representation is best measured by results”). The

settlement is the product of more than two years of litigation and negotiation, and appears to be a

fair reflection of the strength of each constituency’s case. Class members, none of whom

objected to the settlement, will receive approximately 23.7% to 63.4% of the maximum that they

could have received, which assumes that they would have prevailed on various disputed legal

and factual issues, including class certification. This recovery percentage is higher than the ratio

of recovery to investor losses estimated by NERA in 2017, 2018 and 2019. See NERA 2019 at

20 Fig. 13 (settlements recover 2.1% of estimated losses); NERA 2018 at 36 Fig. 28 (2.6%);

NERA 2017 at 38 Fig. 29 (2.6%). In light of this empirical data, the settlement benefits the class

more than is typical, and warrants an increase in Lead Counsel’s recovery percentage.




                                                  7
        Case 1:17-cv-10014-LGS Document 158 Filed 12/17/20 Page 8 of 11




                       iii.   Public Policy Considerations

       Protecting investors from fraudulent or misleading investments serves the public interest,

and Lead Counsel’s fees should reflect the important goal of “serv[ing] as an inducement for

lawyers to make similar efforts in the future.” Wal–Mart, 396 F.3d at 96. However, no special

public policy concern differentiates this case from other securities cases. This factor does not

warrant an increase in Lead Counsel’s recovery percentage.

               3.      The Lodestar Cross-Check

       The lodestar method assesses the value of attorney hours at a reasonable billing rate, as

requird by the last Goldberger factor. The lodestar cross-check ensures the reasonableness of a

fee awarded under the percentage-of-the-fund method. See Signet Jewelers, 2020 WL 4196468,

at *16 (citing Goldberger, 209 F.3d at 50). The requested fee in this case results in a lodestar

multiplier of .81. Lodestar multipliers in cases with similar settlement amounts averaged 1.68

with a standard deviation of .85 from 1993 to 2008, see Eisenberg & Miller 2010 at 274, Table

15, and averaged 1.86 with a standard deviation of 1.58 from 2009 to 2013, see Eisenberg &

Miller 2017 at 967, Table 13. Securities class actions from 2009 to 2013 averaged a lodestar

multiplier of 1.79. See id. at 965, Table 12.B. Lead Counsel attributes the low lodestar

multiplier to extensive document discovery, noting that Defendants produced approximately 1.5

million documents. Although such a large number of documents requires a nontrivial

expenditure of attorney hours, Lead Counsel offer no explanation for why the magnitude of

discovery in this case exceeds similar actions. Accordingly, the lodestar cross-check justifies

only a modest upward adjustment in the fee percentage.

       In light of the above factors, a reasonable recovery percentage in this case is 26% of the

settlement fund, or $4,030,000.




                                                 8
        Case 1:17-cv-10014-LGS Document 158 Filed 12/17/20 Page 9 of 11




       B.      Costs

       Lead Counsel seek reimbursement for $367,083.75 in litigation costs for: expert

witnesses, filings, postage, mediations, factual investigation and legal research, travel and

conference logistics. Courts routinely award such costs, which are necessarily incurred in

litigation and regularly charged to clients. See Signet Jewelers, 2020 WL 4196468, at *16 (“in a

class action, attorneys should be compensated for reasonable out-of-pocket expenses incurred

and customarily charged to their clients, as long as they were incidental and necessary to the

representation” (internal quotation marks omitted)); Fed. R. Civ. P. 23(h); see also Wal–Mart,

396 F.3d 96, 121 (2d Cir. 2005) (affirming award of routine litigation costs and expenses). Lead

Counsel’s motion for costs is accordingly granted.

       C.      Service Award to Lead Plaintiffs

       The Private Securities Litigation Reform Act (“PSLRA”) permits the “award of

reasonable costs and expenses” to a lead plaintiff “directly relating to the representation of the

class.” 15 U.S.C. § 78u-4(a)(4). “Courts in this Circuit routinely award such costs and expenses

both to reimburse the named plaintiffs for expenses incurred through their involvement with the

action and lost wages, as well as to provide an incentive for such plaintiffs to remain involved in

the litigation and to incur such expenses in the first place.” Signet Jewelers, 2020 WL 4196468,

at *22–23 (internal quotation marks omitted). Activities by lead plaintiffs justifying such an

award include “reviewing pleadings and briefs, assisting with discovery responses, collecting

documents for production, and evaluating and approving the settlement.” Christine Asia Co. v.

Yun Ma, No. 115 Md 2631, 2019 WL 5257534, at *20 (S.D.N.Y. Oct. 16, 2019).

       Birmingham, Local 60, Local 456 and Local 710 request reimbursement for employee

time spent participating in this action in the amounts of $1,868.75, $3,177.25, $3,648.00 and




                                                  9
       Case 1:17-cv-10014-LGS Document 158 Filed 12/17/20 Page 10 of 11




$12,625.00, respectively. Lead Plaintiffs engaged in activities commonly expected of class

representatives: they consulted with Lead Counsel, reviewed pleadings and other filings,

produced responsive documents and information in discovery and supervised and participated in

the settlement process. Mindful that a “balance must be struck so that a class representative does

not view [its] prospect for rewards as materially different from other members of the class, yet is

not disadvantaged by [its] service in pursuing worthy claims,” Lacovara v. Hard Rock Cafe Int’l

(USA), Inc., No. 10 Civ. 7821, 2012 WL 603996, at *1 (S.D.N.Y. Feb. 24, 2012), the Court finds

awards of $1,868.75, $3,177.25 and $3,648.00 appropriate for Birmingham, Local 60 and Local

456, respectively.

       Local 710’s requested reimbursement includes 8 hours of time by an assistant

administrator at a rate of $200 per hour. This hourly rate is higher than those of employees at the

other Lead Plaintiffs, which are $115, $71 and $91.20. The Court finds a comparable rate of

$100 per hour reasonable for the 8 hours expended by Local 710’s assistant administrator in this

action. Local 710 also requests reimbursement for $11,025.00 in fees from an outside attorney

for his efforts in advising Local 710 in this action: advising on the complaint, assisting with

discovery requests, conferring with Lead Counsel and preparing for, traveling to and

participating in settlement negotiations and mediation sessions. Upon review of that attorney’s

billing records, the Court finds reimbursement to Local 710 for his services proper. Local 710 is

awarded $11,825.00.

IV.    CONCLUSION

       Lead Counsel is hereby awarded attorneys’ fees of $4,030,000.00, to be paid from the

settlement fund. Three quarters of that amount, or $3,022,500.00, shall be payable immediately,

and the remaining $1,007,500.00 shall be payable after all distributions to class members from




                                                10
       Case 1:17-cv-10014-LGS Document 158 Filed 12/17/20 Page 11 of 11




the settlement fund are complete. Lead Counsel is awarded reimbursement of expenses in the

sum of $367,083.75, to be paid from the settlement fund immediately. Birmingham is awarded

$1,868.75, Local 60 is awarded $3,177.25, Local 456 is awarded $3,648.00 and Local 710 is

awarded $11,285.00, all payable after all distributions to class members from the settlement fund

are complete.

Dated: December 17, 2020
       New York, New York




                                               11
